Cole, Judge:
This appeal for reappraisement concerns a shipment of chocolate and hard candy from Havana, Cuba, which was entered at West Palm Beach, Fla.-
An examination of the official papers discloses that no advance over plaintiff’s entered value was made by the appraiser, and that the appeal was filed more than 30 days from the date of appraisement.
The appeal is therefore untimely, section 501 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1501). Accordingly, it is dismissed and judgment will be rendered accordingly.